 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDTrade Names,Inc., a Division of LaSalle-Deitch Co.,Inc.andInternationalBrotherhood of Team-sters,Chauffeurs,Warehousemen and Helpersof America, Local No. 364.Case 25-CA-1655531March 1986DECISION AND ORDERBY MEMBERSJOHANSEN, BABSON, ANDSTEPHENSUpon a charge filed by the Union on 25 July1984, the General Counsel of the National LaborRelationsBoard issued a complaint on 20 Septem-ber 1984 against the Company, the Respondent, al-leging thatithas violated Section 8(a)(5) and (1) ofthe National Labor Relations Act.The complaint alleges that on 14 June 1984, fol-lowing a Boardelection in Case 25-RC-7930, theUnion was certified as the exclusive collective-bar-gainingrepresentative of the Company's employeesin the unit found appropriate. (Official notice istakenof the "record" in the representation pro-ceedingas defined in theBoard's Rules and Regu-lations, Secs.102.68 and 102.69(g), amended Sept.9, 1981, 46 Fed.Reg. 45922 (1981);FrontierHotel,265 NLRB 343 (1982).) The complaint further al-leges that since 23 July 1984 the Company has re-fusedto bargainwith the Union. On 4 October1984 the Company filed its answeradmitting inpart and denying in part theallegationsin the com-plaint.On 5 November 1984 the General Counsel fileda Motion for Summary Judgment. On 8 November1984 the Boardissued anorder transferring theproceeding to the Board and a Notice to ShowCause why themotionshould not be granted. TheCompany filed a response.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Rulingon Motion for Summary JudgmentThe Company in its answer admits certain factu-alallegationsof the complaint, including theUnion's certification and the Company's refusal torecognize and bargainwith the Union, but deniesthat it has committed any unfair labor practices.'iIn its answer the Respondent also denies certain allegations of thecomplaint,including,inter alia, the paragraphs alleging the appropriateunit, the Union's certification, and that the Union is the exclusive repre-sentativeof the employees in the appropriate unit The General Counselhas filed a motion to strike portions of the Respondent's answer and theRespondent has filed an oppositionWe find it unnecessary to pass on theGeneral Counsel's motion to strike since the Respondent's denials merelycontest the Board's findings in the underlying representation proceedingand raise no issue warranting a hearing in this proceedingThe Company contends that it has no obligation tobargain with the Union, claiming that the Board'scertification in Case 25-RC-79302 wasimproper.The Company contests the Board's finding that em-ployeeDavid Frazier was not an agent of theUnion and that certain remarks made by Frazierdid not interfere with other employees' free choicein the election.It is well settled that in the absence of newly dis-covered and previously unavailable evidence orspecial circumstances, a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues that were or could have beenlitigated in a prior representation proceeding. SeePittsburghGlassCo. v.NLRB,313 U.S. 146, 162(1941); Secs. 102.67(1) and 102.69(c) of theBoard'sRules and Regulations.All issues raised by the Company were or couldhave been litigated in the prior representation pro-ceeding. The Company does not offer to adduce ata hearing any newly discovered and previously un-available evidence, nor does it allege any specialcircumstances that would require the Board to re-examine the decision made in the representationproceeding.We therefore find that the Companyhas not raised any issue that is properly litigable inthis unfair labor practice proceeding. Accordinglywe grant the Motion for Summary Judgment.3On the entire record, the Board makes the fol-lowingFINDINGS OF FACT1. JURISDICTIONThe Company, a Delaware corporation, pro-duces, sells, and distributes axles at its facility inElkhart, Indiana, where it annually purchases andreceives goods valued in excess of $50,000 directlyfrom sources outside Indiana and sells and shipsgoods valued in excess of $50,000 directly to pointslocated outside Indiana.We find that the Companyisanemployer engaged in commerce within themeaning of Section 2(6) and (7) of the Act and thatthe Union is a labor organization within the mean-ing of Section 2(5) of the Act.2Members Johansen and Stephens did not participate in the represen-tation proceeding3Member Babson did not participate in the underlying representationproceeding In joining his colleagues in granting the General Counsel'sMotion for Summary Judgment,he does so because the Respondent isnot entitled to litigate in this proceeding issues which could have been orwere litigated in the underlying representation proceeding279 NLRB No. 20 TRADE NAMES, INC139II.ALLEGED UNFAIR LABOR PRACTICESA. The CertificationFollowing the election held 24 June 1983 theUnion was certified as the collective-bargainingrepresentative of the employees in the followingappropriate unit:All productionandmaintenanceemployeesand all parts department employees in theAxle Division of the Respondent at its 735 In-dustrialParkway,Elkhart,Indiana,facility;BUT EXCLUDING all truckdrivers, all ware-housemen, all supervisors, all guards,and allother employees.The Union continues to be the exclusive represent-ative under Section 9(a) of the Act.B. Refusal to BargainSince 23 July 1984 the Union has requested theCompany to bargain, and since 23 July 1984 theCompany has refused.We find that this refusalconstitutes an unlawful refusal to bargain in viola-tion of Section 8(a)(5) and (1) of the Act.CONCLUSIONS OF LAWBy refusing on and after 23 July 1984 to bargainwith the Union as the exclusive collective-bargain-ing representative of employees in the appropriateunit, the Company has engaged in unfair laborpractices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7)of the Act.REMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act, we shall order itto cease and desist, to bargain on request with theUnion, and, if an understanding is reached, toembody the understanding in a signed agreement.To ensure that the employees are accorded theservices of their selected bargaining agent for theperiod provided by law, we shall construe the ini-tial period of the certification as beginning the datetheRespondent begins to bargain in good faithwith the Union.Mar-Jac Poultry Co.,136 NLRB785 (1962);Lamar Hotel,140NLRB 226, 229(1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964);Burnett ConstructionCo., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders thatthe Respondent, Trade Names, Inc., a Division ofLaSalle-Deitch Co., Inc., Elkhart, Indiana, its offi-cers, agents, successors, and assigns, shall1.Cease and desist from(a)Refusing to bargain with International Broth-erhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, Local No. 364 as the ex-clusive bargaining representative of the employeesin the bargaining unit.(b) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request, bargain with the Union as the ex-clusive representative of the employees in the fol-lowing appropriate unit on terms and conditions ofemployment and, if an understanding is reached,embody the understanding in a signed agreement:All production and maintenance employeesand all parts department employees in theAxle Division of the Respondent at its 735 In-dustrialParkway,Elkhart, Indiana, facility;BUT EXCLUDING all truckdrivers, all ware-housemen, all supervisors, all guards, and allother employees.(b) Post at its facility in Elkhart, Indiana, copiesof the attached notice marked "Appendix."4Copies of the notice, on forms provided by the Re-gionalDirector for Region 25, after being signedby the Respondent's authorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.4 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board " 140DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthatwe violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain with Internation-alBrotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America, Local No. 364as the exclusive representative of the employees inthe bargaining unit.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteedyou bySection 7 ofthe Act.WE WILL, on request, bargain with the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unit:All production and maintenance employeesand all parts department employees in theAxle Division of the Employer at its 735 In-dustrialParkway,Elkhart,Indiana,facility;BUT EXCLUDINGall truckdrivers,allware-housemen,all supervisors,allguards, and allother employees.TRADE NAMES, INC., A DIVISION OFLASALLE-DEITCH CO., INC.